ORDER
See C.J.S., Indictment and information, § 237.
PER CURIAM:
Original proceeding.
Relator seeks an appropriate writ to require the district court of the fourth judicial district to vacate its order of September 5, 1974, denying relator’s motion for a partial summary judgment in civil cause No. 38060, entitled David Michael Farmer, et al., plaintiffs, vs. Boyles Brothers Drilling Company, et al., defendants, pending in the respondent court.
The Court now having reviewed the petition, brief, depositions and exhibits, denies the relief sought and orders the proceeding dismissed.